acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum date date tl-n-7607-97 sca released to associate district_counsel kentucky-tennessee district cc ser kty lou from subject assistant chief_counsel field service cc dom fs significant service_center advice this responds to your request for significant advice received date in connection with a question posed by the examination function of the memphis service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue s whether information provided in a form_8300 currency transaction report ctr provides an adequate basis for issuing a notice_of_deficiency for unreported income conclusion for the reasons given below we think that a form_8300 currency transaction report is insufficient evidence of unreported income and does not provide an adequate basis for issuing a notice_of_deficiency without additional investigation facts a currency transaction report form_8300 is required to be filed by a party who has received in excess of dollar_figure in cash in the course of his or her trade_or_business from another party see sec_6050i the form_8300 must be filed within days of the transaction and the recipient of the cash must provide the payor of the cash with a statement summarizing all such transactions at the end of the calendar_year the examination_division at your local service_center has suggested that if a form_8300 shows that a taxpayer paid dollar_figure in cash for an automobile the form_8300 should be matched to his or her return if the taxpayer’s return does not reflect that income the service_center would issue a cp or other proposed_adjustment letter requesting that the taxpayer explain the apparent discrepancy if the taxpayer failed to respond or the response was unsatisfactory the service_center would issue a statutory_notice_of_deficiency asserting unreported income in the amount of the cash transaction discussion underlying the proposed procedures is the presumption that a cash transaction always represents taxable_income in the year of the transaction in fact the source of a large amount of cash reported by a payee on a form_8300 may be nontaxable a payments reported on an information_return form_w-2 or a form_1099 is on its face usually taxable to the individual and can serve as the basis of a statutory_notice_of_deficiency if the requirements of sec_6201 are met the presumption of correctness would attach to such a notice in contrast to other information returns ctrs do not indicate the timing source or circumstances of the receipt of the cash by the taxpayer a taxpayer may have access to a large sum of money from a nontaxable source such as a legacy or a personal injury award such a taxpayer may spend a large sum of cash thereby generating a form_8300 report although most taxpayers use checks to account for their expenditures the fact that a taxpayer uses cash rather than some other form of payment is not prima facie evidence of a taxable source for the cash moreover the fact that the taxpayer was in possession of more than dollar_figure in cash at the time of the reported currency transaction does not mean that all or any part of that amount was accumulated in whatever fashion during the year it was spent proving the nonexistence of a relatively small cash horde is extremely difficult particularly if the taxpayer has reported earned_income over a number of years if the service were to issue a statutory_notice_of_deficiency based solely on the form_8300 and the taxpayer’s failure to respond to the cp the service would still need to produce evidence to refute a taxpayer’s claim that the source of the cash was tax free when the taxpayer files a petition in tax_court the need for this additional evidence exists without regard to the allocation of the burden_of_proof the tax court’s restrictions on discovery will make additional investigation to develop the record more difficult with 1099s and w-2s the payor is available to help establish that the taxpayer received income with a form_8300 the preparer of the information_return can only testify as to the receipt of cash from the taxpayer not as to how the taxpayer in turn acquired the cash thus the development required is more extensive than with most other information returns given that larger than average sums of money are involved and that in some cases criminal activity may be uncovered we think the wisest course in all cases involving a form_8300 mismatch would be to refer the form to a district_office examination function for further investigation prior to the issuance of any statutory notice a more complete examination will also allow the service to consider whether a criminal_referral is appropriate in addition to the preceding practical problems in defending a notice based almost entirely on a form_8300 we share your concern that issuing such notices of deficiency is not sound policy over the last several years congress has shown that it is concerned that the service fully develop cases before issuing notices of deficiency using a summary method to determine unreported income from a form_8300 without further investigation is similar to service procedures that led congress to enact sec_6201 requiring under certain circumstances the service to produce additional supporting information when a taxpayer contests an adjustment based on an information_return in our view the form_8300 information is an invaluable tool that may lead to fruitful targets for examination it is not a substitute for that examination once the field_office conducts an examination the service should be on firm ground to defend any statutory notice resulting from the investigation deborah a butler s
